Case: 21-10167      Document: 00516317189         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 12, 2022
                                  No. 21-10167
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Stephen Lynn Hawks,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:99-CR-22-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Stephen Lynn Hawks, a former federal prisoner, was convicted in
   2000 for failure to pay child support under 18 U.S.C. § 228(a)(3). Later that
   year, he unsuccessfully petitioned for habeas relief. In 2021, he filed a pro se
   motion under Federal Rule of Civil Procedure 60(d)(3), alleging that his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10167      Document: 00516317189          Page: 2   Date Filed: 05/12/2022




                                    No. 21-10167


   conviction and the restitution portion of his sentence were procured by fraud
   upon the court. The district court denied the motion. Hawks now appeals.
          Because Hawks’s Rule 60 motion alleged fraud on the court in
   connection with his conviction rather than with his previous habeas
   proceeding, federal courts would ordinarily treat such a pro se motion as a
   successive habeas petition under 28 U.S.C. § 2255. See United States v.
   Cardenas, 13 F.4th 380, 384 (5th Cir. 2021); Gonzalez v. Crosby, 545 U.S. 524,
   532 (2005). However, because Hawks is no longer incarcerated, his motion
   is properly characterized as a petition for a writ of coram nobis. See United
   States v. Hay, 702 F.2d 572, 573–74 (5th Cir. 1983).
          Treating Hawks’s motion as such a petition, we conclude that the
   district court rightly denied relief. A coram nobis petition may not be used to
   relitigate claims that have already been rejected in a proceeding brought
   under § 2255. United States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004).
   Hawks’s claim that his conviction was obtained by fraud upon the court was
   considered and rejected in the habeas action he filed in 2000. He is not
   entitled to another opportunity to seek postconviction relief on this ground.
          Hawks’s appellate brief further alleges that in 2002, government
   officials unconstitutionally coerced him into giving up his right to a parole
   revocation hearing. But Hawks did not raise this issue before the district
   court and has thus not adequately preserved it for appellate review. See
   McClellon v. Lone Star Gas Co., 66 F.3d 98, 100 (5th Cir. 1995). Finally,
   Hawks alleges that the State of Texas and his ex-wife (to whom he owed the
   child support of which he was convicted of not paying) agreed between
   themselves in 2006 to relinquish their rights to seek child support arrears.
   Even assuming that is true, however, an agreement executed in 2006 does
   not invalidate Hawks’s 2000 conviction for failure to pay child support due
   at that time. Insofar as Hawks’s filings can be construed as challenging his




                                         2
Case: 21-10167      Document: 00516317189           Page: 3    Date Filed: 05/12/2022




                                     No. 21-10167


   restitution obligation imposed as part of his federal sentence, “we have
   denied numerous attempts to collaterally attack a restitution order,” United
   States v. Parker, 927 F.3d 374, 381 (5th Cir. 2019), including via a petition for
   a writ of coram nobis, see Campbell v. United States, 330 F. App’x 482, 483
   (5th Cir. 2009) (“A district court lacks jurisdiction to a modify restitution
   order under § 2255 [or] a writ of coram nobis”). Nor may Hawks challenge
   the restitution order via a writ of audita querela, since he does not concede
   that the order was valid at the time it was entered. See United States v. Miller,
   599 F.3d 484, 489 (5th Cir. 2010).
          AFFIRMED.




                                           3